Citation Nr: 0008189	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-36 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for prostatitis 
with left epididymitis and back pain, currently evaluated as 
20 percent disabling and protected.


REPRESENTATION

Appellant represented by:	Jeffrey W. Wood, Attorney


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to March 
1972.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which, in pertinent part, denied 
entitlement to a disability rating in excess of 20 percent 
for service-connected prostatitis with left epididymitis and 
back pain.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in March 
1995.  The RO received his substantive appeal in August 1995, 
at which time the veteran requested a hearing before a Member 
of the Board in Washington, DC.  The denial was confirmed and 
continued by supplemental statement of the case issued in May 
1997.  In April 1998, the veteran withdrew, in writing, his 
hearing request.

In a June 1998 decision, the Board denied the veteran's claim 
seeking entitlement to an evaluation in excess of 20 percent 
for prostatitis with left epididymitis and back pain.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In July 
1999, the appellant's attorney and counsel for VA filed a 
Joint Motion for Remand and requested a stay of proceedings 
pending a ruling on the motion.  An Order of the Court dated 
in July 1999 granted the motion and vacated the Board's 
decision of June 1998.  The case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.


REMAND

In the aforementioned July 1999 Order, the Court noted that 
the Board's June 1998 decision relied solely on the November 
1996 VA urologic examination report, which indicated that the 
veteran had only a "history of left epididymitis, as well as 
prostatitis," and failed to discuss the credibility and 
probative evidence of other pertinent evidence in light of 
the diagnostic criteria.  For example, in his statement from 
September 1996, the veteran indicated that he urinates at 
intervals of one hour or less, wears an appliance for the 
problem, and changes material three to four times per day.  
In addition, it was noted that the VA examiner failed to 
indicate whether the veteran is required to wear absorbent 
materials and, if so, the frequency with which they are 
changed.  Accordingly, the Board's prior decision was 
vacated, and the case was returned to the Board for 
appropriate disposition.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

As a preliminary matter, the Board notes that on February 17, 
1994, various amendments became effective as to sections of 
the VA Schedule for Rating Disabilities pertaining to the 
Genitourinary System.  In the instant case, the veteran's 
claim was filed on February 28, 1994, after the change in 
regulation.  Therefore, consideration under the 'old' version 
of the regulation is not required.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of the VA to do otherwise and the Secretary did 
so).

Under the applicable criteria, the veteran's prostatitis with 
left epididymitis and back pain is to be rated as a voiding 
dysfunction or urinary tract infection.  38 C.F.R. Part 4, 
Diagnostic Code 7527 (1999).

Under urinary tract infection, a 10 percent rating is 
assigned for long term drug therapy, 1-2 hospitalizations per 
year and /or requiring intermittent intensive management.  A 
30 percent rating contemplates recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two/times a year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a (1999).

Voiding dysfunction, in turn, may be rated as (1) urinary 
leakage, or (2) as urinary frequency, or (3) as obstructed 
voiding under 38 C.F.R. § 4.115a (1999) which provides:

Urinary Leakage

Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, 
or stress incontinence requiring the 
wearing of absorbent materials which must 
be changed less than 2 times per day, 
warrants a 20 percent evaluation.  When 
requiring the wearing of absorbent 
materials which must be changed 2 to 4 
times per day, a 40 percent evaluation is 
warranted.  When requiring the use of an 
appliance or the wearing of absorbent 
materials which must be changed more than 
4 times per day, a 60 percent evaluation 
is warranted.

Urinary Frequency

Urinary frequency with daytime voiding 
interval between two and three hours, or; 
awakening to void two times per night, 
warrants a 10 percent evaluation.  
Urinary frequency with daytime voiding 
interval between one and two hours, or; 
awakening to void three to four times per 
night, warrants a 20 percent evaluation.  
When daytime voiding interval is less 
than one hour, or; awakening to void five 
or more times per night, a 40 percent 
evaluation is warranted.



Obstructed Voiding

Obstructive symptomatology with or 
without stricture disease requiring 
dilation 1 to 2 times per year, warrants 
a noncompensable evaluation.  Marked 
obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of 
stream) with any one or combination of 
the following: 1. Post void residuals 
greater than 150 cubic centimeters; 2. 
Uroflowmetry; marked diminished peak flow 
rate (less than 10 cubic centimeters per 
second; 3. Recurrent urinary tract 
infections secondary to obstruction; 4. 
Stricture disease requiring periodic 
dilatation every 2 to 3 months; warrants 
a 10 percent evaluation.  Urinary 
retention requiring intermittent or 
continuous catheterization, warrants a 30 
percent evaluation.

The Court has stated that the Board may only consider 
independent medical evidence to support its findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board may seek an advisory opinion, order a medical 
examination or cite recognized medical treatise in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In view of the 
findings reflected in the Court's July 1999 Order and the 
veteran's contentions, the Board finds that an additional VA 
examination would provide an independent basis for 
determining whether the veteran is, in fact, entitled to the 
benefit sought.

Under the circumstances of this case, additional assistance 
is necessary, and this case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his prostatitis with left 
epididymitis and back pain, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should then schedule the 
veteran for admission to an appropriate 
VA facility for a period of observation 
and evaluation in order to determine his 
pattern of urinary leakage and/or urinary 
frequency.  The examiner must provide a 
thorough description of the veteran's 
leakage, as well as diurnal and nocturnal 
urinary frequency patterns.  The examiner 
must also render an opinion concerning 
the effect of these patterns on the 
veteran's ability to procure and maintain 
employment.  In addition, the examiner 
should reconcile the veteran's complaints 
of any pain and swelling regarding the 
service-connected disability at issue 
with the objective findings.  Therefore, 
a copy of this Remand order, as well as 
the veteran's claims folder, must be made 
available to and independently reviewed 
by the examiner so that his entire 
history may be taken into account.  A 
legible copy of the examination report, 
with a discussion of the salient facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  After the above actions have been 
completed, the RO must re-adjudicate the 
veteran's claim for an increased 
disability rating for prostatitis with 
left epididymitis and back pain.  If this 
determination remains unfavorable to the 
veteran in any way, he and his attorney 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and his attorney should be 
afforded the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


